 1                                                          District Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
11
   THE UNIVERSITY OF WASHINGTON,                    Case No. 2:19-cv-00061-RSM
12 et al.,
                                                    STIPULATED MOTION FOR
13                                                  EXTENSION OF TIME TO
                                  Plaintiffs,
                                                    RESPOND TO COMPLAINT
14
                           v.
15
     CENTRAL INTELLIGENCE AGENCE,
16
                                  Defendant.
17
18
19
20                                     JOINT STIPULATION

21            The parties here by jointly STIPULATE AND AGREE to extend the deadline to

22 respond to the complaint by two weeks:
23
24              Deadline                   Old Deadline               New Deadline

25        Response to Complaint         February 19, 2019             March 5, 2019
     //
26
27 //
28
     //

      STIPULATED MOTION FOR EXTENSION                               UNITED STATES ATTORNEY
      OF TIME                                                       700 STEWART STREET, SUITE 5220
      2:19-cv-00061-RSM- 1                                            SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
 1         SO STIPULATED.
 2
     Dated this 15th day of February, 2019.
 3
 4
                                              s/ Thomas R. Burke
 5                                            THOMAS R. BURKE
 6                                            DAVIS WRIGHT TREMAINE LLP
                                              Partner, Media Law Practice
 7                                            505 Montgomery Street, Suite 800
 8                                            San Francisco, California 94111
                                              Phone: (415) 276-6552
 9                                            Cell: (415) 519-3406
10                                            Email: Thomasburke@dwt.com
                                              Bio: www.dwt.com/people/ThomasRBurke
11
12
                                              s/ Jordan Clark
13                                            JORDAN CLARK, WSBA #49659
14                                            DAVIS WRIGHT TREMAINE (SEA)
                                              920 Fifth Avenue, Suite 3300
15                                            Seattle, Washington 98104
16                                            Phone: (206) 757-8031
                                              Email: jordanclark@dwt.com
17
18                                            Attorneys for Plaintiffs
19
           SO STIPULATED.
20
21 Dated this 15th day of February, 2019.
22                                            s/ Michelle R. Lambert
23                                            MICHELLE R. LAMBERT, NY # 4666657
                                              Assistant United States Attorney
24                                            United States Attorney’s Office
25                                            700 Stewart Street, Suite 5220
                                              Seattle, Washington 98101-1271
26                                            Phone: 206-553-7970
27                                            Email: michelle.lambert@usdoj.gov

28                                            Attorneys for Defendant



      STIPULATED MOTION FOR EXTENSION                                UNITED STATES ATTORNEY
      OF TIME                                                        700 STEWART STREET, SUITE 5220
      2:19-cv-00061-RSM- 2                                             SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
 1                                         ORDER

 2
          IT IS SO ORDERED.
 3
 4        Dated this 20 day of February 2019.
 5
 6                                         A
                                           RICARDO S. MARTINEZ
 7                                         CHIEF UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATED MOTION FOR EXTENSION                        UNITED STATES ATTORNEY
     OF TIME                                                700 STEWART STREET, SUITE 5220
     2:19-cv-00061-RSM- 3                                     SEATTLE, WASHINGTON 98101
                                                                    (206) 553-7970
